SUPPLEMENTAL .OPINION UPON DENIAL OF REHEARING Mr. PRESUMING JUSTICE MEJDA delivered the opinion of the court: -Defendants have filed a petition for rehearing or modification and request this court .to clarify a portion of the opinion rendered herein. Defendants on appeal had raised as an alternative contention that section 9c of the Cigarette Tax Act, (Ill. Rev. Stat. 1973, ch. 120, par. 453.9c) cheated a presumption that any person transporting into Illinois more than 2,000 .tax unstamped cigarettes did so with the intent of using such cigarettes-for resale purposes. Our opinion held that a presumption of this nature would violate the - due. process, clause, of the Fourteenth Amendrnent as . an unreasonable classification having no supporting foundation in fact. Defendants now assert.that the opinion leaves unclear whether the quantity of tax unstamped, cigarettes transported into Illinois can. give rise to a permissible inference, either by itself or in combination with other-factors; that the importing individual acted with the intent of reselling such cigarettes. -. - No clarification -is deemed necessary. The portion of the opinion in question was -limited to rejecting the propriety of a binding presumption-arising from the quantity of tax unstamped cigarettes transported into Illinois'.- The issue of -whether a permissible inference can arise from either the mere quantity of - tax unstamped cigarettes transported, or any other factual circumstance, was not addressed by this court. Conceivably, such factual matters may be relevant in a given case to determine the intent for which such tax unstamped cigarettes are transported into this State. However, our decision should not be construed as passing upon any issue other than the defendants’ contention that a legal presumption was created under the statute as proof of an individual’s intent to use the cigarettes for resale. Defendants’ petition is denied. The order entered by the circuit court of Cook County is affirmed in accordance with our original opinion. Affirmed. DEMPSEY and McNAMARA, JJ., concur.